UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended June 30, 2011 OR []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period from to Commission File Number: 000-13959 LML PAYMENT SYSTEMS INC. (Exact name of registrant as specified in its charter) Yukon Territory ###-##-#### (State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) 1680-1140 West Pender Street Vancouver, British Columbia CanadaV6E 4G1 (Address of principal executive offices) (Zip Code) Registrant's Telephone Number, Including Area Code: (604) 689-4440 Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405) of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes []No [X] (not applicable to registrant) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large Accelerated Filed [] Accelerated Filer [] Non-Accelerated Filer [] Smaller Reporting Company [X] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes []No [X] The number of shares of the registrant's Common Stock outstanding as of August 3, 2011 was 28,233,434. LML PAYMENT SYSTEMS INC. FORM 10-Q FOR THE QUARTERLY PERIOD ENDED JUNE 30, 2011 INDEX Page Number PART I. FINANCIAL INFORMATION Item 1. Consolidated Financial Statements (unaudited) 1 Consolidated Statements of Financial Position (unaudited) at June 30, 2011, March 31, 2011 and April 1, 2010 1 Consolidated Statements of Earnings and Comprehensive Income (unaudited) for the Three Months Ended June 30, 2011 and 2010 2 Consolidated Statements of Shareholders' Equity (unaudited) at June 30, 2011 and 2010 3 Consolidated Statements of Cash Flows (unaudited) for the Three Months Ended June 30, 2011 and 2010 4 Notes to Consolidated Financial Statements (unaudited) 5 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 35 Item 3. Quantitative and Qualitative Disclosures About Market Risk 48 Item 4. Controls and Procedures 48 PART II. OTHER INFORMATION 49 Item 1. Legal Proceedings 49 Item 1A. Risk Factors 50 Item 6. Exhibits 50 SIGNATURE PAGE 51 In this Quarterly Report on Form 10-Q, unless otherwise indicated, all dollar amounts are expressed in United States Dollars. PART I. FINANCIAL INFORMATION ITEM 1. CONSOLIDATED FINANCIAL STATEMENTS LML PAYMENT SYSTEMS INC. CONSOLIDATED STATEMENTS OF FINANCIAL POSITION (In U.S. Dollars, except as noted below) (Unaudited) As at June 30, As at March 31, As at April 1, ASSETS (Note 18) Current assets Cash and cash equivalents (Note 5) $ $ $ Funds held for merchants (Note 5) Restricted cash (Note 4(b)) Accounts receivable, less allowance of $28,295 ($28,152; $31,463) Corporate taxes receivable Prepaid expenses Total current assets Property and equipment, net(Notes 6 and 9) Patents (Note 7) Restricted cash (Note 4(b)) Deferred tax assets (Note 13) Goodwill Other intangible assets (Note 8) Other assets Total assets $ $ $ LIABILITIES Current liabilities Accounts payable $ $ $ Accrued liabilities Corporate taxes payable - Funds due to merchants (Note 5) Current portion of obligations under finance lease (Note 9) Current portion of deferred revenue Total current liabilities Obligations under finance lease (Note 9) Deferred revenue Total liabilities COMMITMENTS AND CONTINGENCIES(Note 14) SHAREHOLDERS’ EQUITY Capital stock (Note 10) Class A, preferred stock, $1.00 CDN par value, 150,000,000 shares authorized, issuable in series, none issued or outstanding - - - Class B, preferred stock, $1.00 CDN par value, 150,000,000 shares authorized, issuable in series, none issued or outstanding - - - Common shares, no par value, 100,000,000 shares authorized, 28,233,434 issued and outstanding (28,127,184 ; 27,241,408) Contributed surplus (Note 10) Warrants (Note 10) Deficit ) ) ) Accumulated other comprehensive income Total shareholders’ equity Total liabilities and shareholders’ equity $ $ $ Approved by the Board and authorized for issuance on August 10, 2011 /s/ PatrickH. Gaines /s/ Greg A. MacRae Board of Directors Board of Directors See accompanying notes to the unaudited consolidated financial statements. -1- LML PAYMENT SYSTEMS INC. CONSOLIDATED STATEMENTS OF EARNINGS AND COMPREHENSIVE INCOME (In U.S. Dollars, except share data) (Unaudited) Three Months Ended June 30 (Note 18) REVENUE $ $ COST OF REVENUE GROSS PROFIT OPERATING EXPENSES General and administrative Sales and marketing Product development and enhancement Amortization of intangible assets (Notes 7 and 8) INCOME BEFORE OTHER INCOME AND INCOME TAXES Foreign exchange gain Interest income INCOME BEFORE INCOME TAXES Income tax expense (recovery) (Note 13) Current ) Deferred NET INCOME OTHER COMPREHENSIVE INCOME Unrealized foreign exchange gain (loss) on translation of foreign operations ) TOTAL COMPREHENSIVE INCOME $ $ EARNINGS PER SHARE, basic and diluted $ $ WEIGHTED AVERAGE SHARES OUTSTANDING Basic Diluted See accompanying notes to the unaudited consolidated financial statements. -2- LML PAYMENT SYSTEMS INC. CONSOLIDATED STATEMENTS OF SHAREHOLDERS’ EQUITY (In U.S. Dollars) (Unaudited) Accumulated Other Common Contributed Comprehensive Shares Amount Surplus Warrants Income (Loss) Deficit Total Balance as at April 1, 2010 $ $
